United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-10609
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PAAKS ADJEI, also known as Godfrey Okofo
Asuamah, also known as Harry Kelly, also
known as Harry Hasford, also known as Harry
Ato, also known as Harry Van,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:03-CR-38-ALL-A
                        --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, counsel appointed to represent

Paaks Adjei on direct appeal, has filed a motion to withdraw and

a brief pursuant to Anders v. California, 386 U.S. 738, 744

(1967).   Adjei has not filed a response.   Our independent review

of the brief and the record discloses no nonfrivolous issue in

this direct appeal.   Accordingly, the motion for leave to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-10609
                               -2-

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See

5TH CIR. R. 42.2.